O’Connell, Judge,
delivered the opinion of the court:
The Government prosecutes this appeal on the theory that the decision of this court in Eurasia Import Co., Inc. v. United States, 31 C. C. P. A. (Customs) 202, C. A. D. 273, was an erroneous decision which must be overruled and that the judgment based on the authority of that case and rendered by the United States Customs Court, Third Division, in Eurasia Import Co., Inc. v. United States, C. D. 975, should be reversed.
*122The two cases have been reported in detail and it is therefore unnecessary to recite the facts and arguments presented therein. In the instant case the basic factual structure is the same as that of the previous litigation, and the issues presented are the identical issues that were determined in the prior appeal. As correctly stated in the opinion of the court below—
* * * The protests are the same as those involved in the decided case; the parties, the facts, and the law involved are the same. The collector’s reply to the protests here involved is identical with his reply to the protest in the decided case, as is also the letter on which he bases his refusal to make refunds to the plaintiff herein.
An examination of the record discloses that no material point has been presented here that was not presented and determined in our previous decision in Eurasia Import Co., Inc. v. United States, supra. We have reconsidered that decision in the light of the new arguments advanced by the Government, and find no reason has been established which requires that it be overruled. On the contrary, our previous decision, in our opinion, is sound and it should be and hereby is reaffirmed.
For the reasons stated, the judgment of the United States Customs Court is accordingly affirmed.